THIRD DIVISION
                            DILLARD, C. J.,
                   ELLINGTON, P.J. and MCFADDEN, P.J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       July 11, 2017




In the Court of Appeals of Georgia
 A15A1092. IN THE INTEREST OF D. V. H., a child.

      MCFADDEN, Presiding Judge.

      In In the Interest of D. V. H., 335 Ga. App. 299 (779 SE2d 122) (2015), we

affirmed the juvenile court’s dismissal of two delinquency petitions brought by the

state against D. V. H. In In the Interest of M. D. H., 300 Ga. 46 (793 SE2d 49) (2016),

the Supreme Court of Georgia reversed our decision. Therefore, we vacate our earlier

opinion, we adopt in its place the Supreme Court’s opinion in In the Interest of M. D.

H., 300 Ga. 46, and we reverse the judgment below.

      Judgment reversed. Dillard, C. J., and Ellington, P. J., concur.